Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on November 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 11,017,847) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 10/28/2021.   The changes and remarks disclosed therein were considered.
	An amendment of the specification has been amended.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 10/28/2021 with respected to the rejection of Tanpairoy Kulachet have been fully considered and are persuasive (see pages 7-8 of an amendment filed 10/28/21).  The rejection of Tanpairoy Kulachet has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:

Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a processing device, operatively coupled with the memory device, to perform operations comprising: determining whether a number of pending memory commands satisfies a threshold criterion; responsive to the number of pending memory commands satisfying the threshold criterion, initiating a first mode of operation for the system; and writing, in the first mode of operation, data corresponding to at least a subset of the number of pending memory commands to a first portion of the memory device” in a system as claimed in the independent claim 1.  Claims 2-8 are also allowed because of their dependency on claim 1; or
Per claim 9: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “determining whether a number of pending memory commands at a memory sub- system satisfies a threshold criterion; responsive to the threshold criterion being satisfied, initiating a first mode of operation for the memory sub-system; and writing, in the first mode of operation, data corresponding to at least a subset of the number of pending memory commands to a first portion of a memory device in the memory sub-system” in a method as claimed in the independent claim 9.  Claims 10-16 are also allowed because of their dependency on claim 9; or
Per claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to “determining whether a number of pending memory commands at a memory sub- system satisfies a threshold criterion; responsive to the threshold criterion being satisfied, initiating a first mode of operation for the memory sub-system; and writing, in the first mode of operation, data corresponding to at least a subset of the number of pending memory commands to a first portion of a memory device in the memory sub-system” in a non-transitory computer-readable storage medium as claimed in the independent claim 17.  Claims 18-20 are also allowed because of their dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.